DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the language of “and third subpixels having a third color are positioned at third corners of the four corners” could be interpreted in three possible ways: A) a third subpixel is present at the third corner in each respective unit pixel B) a third subpixel is 
Claims 18-20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Madigan (US 2014/0197385) hereinafter “Madigan” or, in the alternative, under 35 U.S.C. 103 
Regarding claim 17, Fig. 2 of Madigan teaches a display device having a subpixel array structure, comprising: a plurality of unit pixels (Item 150) each having a designated subpixel array structure, wherein each of the unit pixels comprises at least one red subpixel (Item R), at least one green subpixel (Item G) and at least one blue subpixel (Item B), a first subpixel (Item R) having a first color (Red) is positioned at a first corner of four corners of each of the unit pixels (Item 150), a second subpixel (Item G) having a second color (Green) is positioned at a second corner of the four corners, and third subpixels (Item B) having a third color (Blue) are positioned at third corners of the four corners (Under interpretation A and B from 112(b) rejection of claim 17 above), and each of the subpixels disposed at the corners is isolated and disposed from a boundary between the unit pixels (Item 150) as much as a designated length.
As stated in the 112(b) rejection of claim 17 above, it is unclear what the language of “third subpixels having a third color are positioned at third corners of the four corners” in claim 17 requires. Madigan anticipates both interpretations A and B as stated above. However, in the alternative, assuming for the sake of argument that the language of “third subpixels having a third color are positioned at third corners of the four corners” is interpreted under interpretation C, Madigan would teach all of the elements of the claimed invention as stated above but would not teach third subpixels have a third color that are positioned at third corners of the four corners.
Fig. 6 of Hack teaches where a unit pixel (Item 610) has a quad configuration comprising a single red subpixel (Item R) at a first corner of the unit subpixel, a single green subpixel (Item G) at a second unit subpixel and two separate blue subpixels (Items B) located at third and fourth corners of the unit pixel (Item 610).  

Regarding claim 18, Fig. 2 of Madigan further teaches where subpixels adjacent to each other, among at least one subpixel (Item B) of a first unit pixel (Item 150) and at least one subpixel (Item B) of a second unit pixel (Item 151) adjacent to the first unit pixel (Item 150), have the same color (Blue). 
Regarding claim 19, Fig. 2 of Madigan further teaches where subpixels adjacent to each other, among at least one subpixel of a first unit pixel (Item 150) and at least one subpixel of a second unit pixel (Item 151) adjacent to the first unit pixel, are divided by an electrode (Paragraph 0054 where Items 142 and 144 are electrodes that are separated from each other). 
Regarding claim 20, Fig. 2 of Madigan further teaches where each of the subpixels (Items R, G and B) has a quadrangle form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2020/0075691) hereinafter “Zhou”.
Regarding claim 1, Fig. 16 of Zhou teaches a display device (Paragraph 0001) having a subpixel array structure, comprising: a plurality of unit pixels (Item 300) each having a designated subpixel array structure, wherein each of the unit pixels comprises at least one red subpixel (Item 3011), at least one green subpixel (Item 3021) and at least one blue subpixel (Item 3031), a first subpixel (Item 3031) having a first color (Blue) is positioned at a center of each of the unit pixels (Item 300) having a square form, second subpixels (Items 3011) having a second color (Red) are disposed at two corners diagonal to each other among four corners of each of the unit pixels (Item 300), and third subpixels (Items 3021)  having a third color (Green) are disposed at remaining two diagonal corners of the four corners.
Regarding claim 2, Fig. 16 of Zhou further teaches where the second subpixels (Items 3011) and the third subpixels (Items 3021) are isolated and disposed from a boundary between the unit pixels (Item 300) as much as a designated length.
Regarding claim 4, Fig. 16 of Zhou further teaches where subpixels adjacent to each other, among at least one subpixel of a first unit pixel and at least one subpixel of a second unit pixel adjacent to the first unit pixel, have the same color.
Regarding claim 7, Fig. 16 of Zhou further teaches where the first subpixel has a diamond form (Where all squares are diamonds).
Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith et al. (US 2009/0302331) hereinafter “Smith.
Regarding claim 1, Fig. 5 of Smith teaches a display device (Paragraph 0001) having a subpixel array structure, comprising: a plurality of unit pixels (Item 50) each having a designated subpixel array structure, wherein each of the unit pixels (Item 50) comprises at least one red subpixel (Item 54), at least one green subpixel (Item 56) and at least one blue subpixel (Item 52), 
Regarding claim 3, Fig. 5 of Smith further teaches where at least one subpixel of a first unit pixel (Item 50) and at least one subpixel of a second unit pixel (Item 50) adjacent to the first unit pixel (Item 50) are merged to a have a pyramid form (Where two Items 56 form a pyramid at the joining of two adjacent unit pixels).
Regarding claim 4, Fig. 5 of Smith further teaches where subpixels adjacent to each other, among at least one subpixel of a first unit pixel (Item 50) and at least one subpixel of a second unit pixel (Item 50) adjacent to the first unit pixel, have the same color (Where Items 56 that meet up are all red subpixels and Items 54 that meet up are all green subpixels).
Regarding claim 5, Fig. 5 of Smith further teaches where subpixels adjacent to each other, among at least one subpixel of a first unit pixel (Item 50) and at least one subpixel of a second unit pixel (Item 50) adjacent to the first unit pixel, are divided by an electrode (Paragraph 0060 where a single color forming region Item 58 has four separately addressable regions).
Regarding claim 7, Fig. 5 of Smith further teaches where the first subpixel has a diamond form (Where all squares are diamonds).
Regarding claim 9, Fig. 5 of Smith further teaches where the second subpixel (Item 56) or the third subpixel (Item 54) has a triangle form.
Claims 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2017/0053589) hereinafter “Huang”.
Regarding claim 10, Figs. 5 and 6 of Huang teaches a display device (Paragraph 0002) having a subpixel array structure, comprising: a plurality of unit pixels (Item 210) each having a 
Regarding claim 11, Figs. 5 and 6 of Huang further teach where the subpixels disposed at the corners are isolated and disposed from a boundary between the unit pixels (Item 210) as much as a designated length (For example: half the distance between Items 144 and 136).
Regarding claim 12, Fig. 6 of Huang further teaches wherein subpixels adjacent to each other, among at least one subpixel of a first unit pixel and at least one subpixel of a second unit pixel adjacent to the first unit pixel, have the same color (Where the red subpixels from four different unit pixels meet at a point).
Regarding claim 13, Figs. 5 and 6 of Hung further teaches wherein subpixels adjacent to each other, among at least one subpixel of a first unit pixel and at least one subpixel of a second unit pixel adjacent to the first unit pixel, are divided by an electrode (See Fig. 5 where each subpixel has its own electrode and respective circuit structure and Paragraph 0032 where an organic layer is shared between four same colored subpixels).
Regarding claim 15, Fig. 6 of Huang further teaches where each of the subpixels has a quadrangle form.   
Claims 10, 12, 14 and 16 are rejecteda)(1) and 102(a)(2) as being anticipated by Liu (US 2003/0160915) hereinafter “Liu”.
Regarding claim 10, Fig. 4 of Liu teaches a display device (Paragraph 0006) having a subpixel array structure, comprising: a plurality of unit pixels (Items 41, 42, 43 and 44, respectively) each having a designated subpixel array structure, wherein each of the unit pixels (Item 41) comprises at least one red subpixel (Item 412), at least one green subpixel (Either of Items 411 and 414) and at least one blue subpixel (Item 413), first subpixels (Items 411 and 414) having a first color (Green) are disposed at two corners diagonal to each other among four corners of each of the unit pixels, and a second subpixel (Item 413) having a second color (Blue) and a third subpixel (Item 412) having a third color (Red) are disposed at remaining two diagonal corners of the four corners.
Regarding claim 12, Fig. 4 of Liu further teaches where subpixels adjacent to each other, among at least one subpixel of a first unit pixel (Item 41) and at least one subpixel of a second unit pixel (Item 42) adjacent to the first unit pixel (Item 41), have the same color.
Regarding claim 14, Fig. 4 of Liu further teaches where the first subpixel (Either of Items 411 and 414) is green. 
Regarding claim 16, Fig. 4 of Liu further teaches where the second subpixel (Item 413) is blue, and the third subpixel (Item 412) is red. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejectedZhou et al. (US 2020/0075691) hereinafter “Zhou” in view of Hu (US 2018/0357953) hereinafter “Hu”.
Regarding claim 6, Zhou teaches all of the elements of the claimed invention as stated above except where the first subpixel is green.
Fig. 1 of Hu teaches a unit pixel (See Picture 1 below) comprising a first green subpixel (Item 10) at a center of the unit pixel, a second blue subpixel (Item 30) at two corners of the unit subpixel, and a third red subpixel (Item 20) at two other corners of the unit subpixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first subpixel be a green subpixel because this configuration is known to improve color balance problem at edge regions and improve a display effect (Hu Paragraph 0010). 

    PNG
    media_image1.png
    211
    227
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Hu Fig. 1)
Regarding claim 8, Zhou teaches all of the elements of the claimed invention as stated above except where the second subpixel is blue and the third subpixel is red.
Fig. 1 of Hu teaches a unit pixel (See Picture 1 below) comprising a first green subpixel (Item 10) at a center of the unit pixel, a second blue subpixel (Item 30) at two corners of the unit subpixel, and a third red subpixel (Item 20) at two other corners of the unit subpixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second subpixel be a blue subpixel and a third 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891